NUMBER 13-16-00637-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                              IN RE JUAN CARLOS CANTU


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                   Before Justices Garza, Perkes, and Longoria
                       Memorandum Opinion1 Per Curiam

        Relator Juan Carlos Cantu filed a motion for emergency stay in the above cause

on November 22, 2016. In the motion for emergency stay, relator appears to contend

that the county court at law lacks jurisdiction because (1) justice courts have original

jurisdiction over eviction cases, and (2) the plaintiff and real party in interest, Eddie

Medina, lacks standing to bring the underlying suit. Through his motion for emergency

stay, relator seeks a stay in the execution of the writ of possession issued by the county


          1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); Id. R. 47.4 (distinguishing opinions and memorandum opinions).
clerk and . . . a stay of the county court at law’s order setting [supersedeas] bond at

$9,000.00 cash.” By petition for writ of mandamus, filed almost a week later, relator seeks

to set aside the trial court’s final order in this eviction case and to set aside the Hidalgo

County Clerk’s writ of possession. This original proceeding joins an appeal arising from

the same trial court cause number that is currently pending in this Court in cause number

13-16-00566-CV, styled Juan Carlos Cantu v. Eddie Medina.2

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding). Mandamus relief is proper when the trial court issues a void order,

and the relator need not demonstrate that he lacks an adequate remedy by appeal. See

In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding); In re Jacky,

No. 01-16-00236-CV, 2016 WL 4203421, at *3, __ S.W.3d __, __ (Tex. App.—Houston

[1st Dist.] Aug. 9, 2016, orig. proceeding).

       In addition to other requirements, a petition for writ of mandamus must include a

statement of facts supported by citations to “competent evidence included in the appendix

or record,” and must provide “a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the appendix or record.” See generally




       2 This original proceeding arises from trial court cause number CL-16-3004-A in the County Court

at Law Number One of Hidalgo County, Texas. The real party in interest is Eddie Medina, and the
respondents in this proceeding are the Honorable Rodolfo Gonzalez, Presiding Judge of the County Court
at Law Number One, and the Honorable Arturo Guajardo Jr., the County Clerk of Hidalgo County, Texas.
See generally TEX. R. APP. P. 52.2.

                                                  2
TEX. R. APP. P. 52.3. In this regard, the relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       Relator’s petition for writ of mandamus fails to meet the foregoing requirements

insofar as the record and appendix are incomplete and thus relator has failed to establish

an abuse of discretion. Further, this court's mandamus jurisdiction is governed by Section

22.221 of the Texas Government Code. Section 22.221 expressly limits the mandamus

jurisdiction of the courts of appeals to: (1) writs against a district court judge or a county

court judge in the court of appeals' district; and (2) all writs necessary to enforce the court

of appeals' jurisdiction. See TEX. GOV'T CODE ANN. § 22.221 (West, Westlaw through

2015 R.S.). The county clerk is not a district court or county court judge in this court's

district, and relator has not shown that the issuance of a writ compelling the requested

relief is necessary to enforce this court's appellate jurisdiction.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not shown himself entitled to the

relief sought. Accordingly, we DENY the petition for writ of mandamus, in part, insofar as

relator seeks relief against the judge of the trial court, and we DISMISS the petition for

writ of mandamus, in part, insofar as relator seeks relief against the county clerk. The

motion for emergency relief is DENIED. See TEX. R. APP. P. 52.8(a).


                                                                  PER CURIAM

Delivered and filed the
29th day of November, 2016.



                                               3